Exhibit 10.3




EXECUTION COPY


SECOND AMENDMENT TO TERM LOAN AGREEMENT
This SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
March 29, 2019 and is by and among
(i)    OWENS CORNING, a Delaware corporation (the “Borrower”);
(ii)    the Lenders party to the Credit Agreement which are signatories hereto;
and
(iii)    JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower, the financial institutions party thereto, and the
Administrative Agent are parties to the Term Loan Agreement dated as of October
27, 2017 (as amended, amended and restated, supplemented or otherwise modified
prior to the date hereof, including that certain First Amendment to Term Loan
Agreement dated as of May 4, 2018, the “Credit Agreement”); and
WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments to Credit Agreement. Upon the Effective Date (as defined below),
the Credit Agreement is hereby amended as follows:
(a)Section 1.1 (Definitions) of the Credit Agreement is hereby amended by
amending and restating the definition of “Applicable Margin” as follows:
“Applicable Margin” shall mean the per annum rate determined as set forth below
based on the Debt Rating as set forth below:
Pricing Level
Debt Rating
Ticking Fee
LIBOR +
Base Rate +
I
≥BBB+/Baa1/BBB+
0.125%
0.875%
0.000%
II
BBB/Baa2/BBB
0.150%
1.000%
0.000%
III
BBB-/Baa3/BBB-
0.200%
1.125%
0.125%
IV
BB+/Ba1/BB+
0.250%
1.500%
0.500%
V
≤BB/Ba2/BB
0.300%
1.750%
0.750%



Each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of such public announcement and ending on the date immediately preceding the
effective date of the next such publicly announced change. If at any time there
is a split in the Debt Ratings issued by the three Rating Agencies (with the
Debt Rating for Pricing Level I being the highest and the Debt Rating for
Pricing Level V being





--------------------------------------------------------------------------------

Exhibit 10.3


the lowest), and (i) if only one of the Rating Agencies shall have in effect a
Debt Rating, then the Pricing Level shall be determined by reference to the Debt
Rating most recently in effect; (ii) if only two Rating Agencies shall have in
effect a Debt Rating, and such Debt Ratings differ by one level, then the
Pricing Level for the higher of the two Debt Ratings shall apply; (iii) if only
two Rating Agencies shall have in effect a Debt Rating, and there is a split in
Debt Ratings of such Rating Agencies of more than one level, then the Pricing
Level that is one level above the lower of the two Debt Ratings shall apply;
(iv) if three Rating Agencies shall have in effect a Debt Rating, and any two or
three of the Debt Ratings are the same, then the Pricing Level shall be
determined by reference to such Debt Ratings; and (v) if three Rating Agencies
shall have in effect a Debt Rating, each Debt Rating is in a different level,
the Pricing Level that is the middle of the other two Rating Agencies shall
apply. In the event of a Rating Agency Disruption with respect to one or more of
the Rating Agencies, the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such Debt Rating for such Rating Agency
until an Alternate Rating Agency is designated in accordance with the definition
thereof. In the event of the designation of an Alternate Rating Agency,
references in the table set forth above to the Debt Ratings of the replaced
Rating Agency shall be deemed to be references to the corresponding Debt Ratings
of the Alternate Rating Agency.


2.New Lender and Assignment. The parties hereto hereby acknowledge and agree
that:
(a)    Bank of America, N.A. (the “New Lender”) agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the Effective
Date, become a Lender for all purposes of the Credit Agreement, with a Term Loan
in the outstanding principal amount as set forth on Annex A attached hereto.
(b)    For an agreed consideration, Citibank, N.A. (the “Assignor”) hereby
irrevocably sells and assigns to Bank of America, N.A. (the “Assignee”), and the
Assignee hereby irrevocably purchases and assumes from the Assignor, subject to
and in accordance with this Section 2 and the Credit Agreement, as of the
Effective Date and concurrently with the effectiveness of this Amendment, (i)
all of the Assignor’s rights and obligations in its capacity as a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the Term Loan Facility identified below (including, without limitation, any
guarantees included in such facility) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Amendment, without
representation or warranty by the Assignor.











--------------------------------------------------------------------------------

Exhibit 10.3


Assigned Interest:


Assignor
Assignee
Facility Assigned
Aggregate Amount of Term Loans for all Lenders
Amount of
Term Loans Assigned
Percentage Assigned of Term Loans
CUSIP
Number
Citibank, N.A.
Bank of America, N.A.
Term Loan Facility
$500,000,000
$93,750,000
18.750000000%
 



(c)    The Assignor (1) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and (iv)
it is not a Defaulting Lender; and (2) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
(d)    The Assignee (1) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and by the
Credit Agreement and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9(b) of the Credit
Agreement, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Amendment (and become party to the Credit Agreement as amended hereby) and
to purchase the Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by the Credit Agreement or any other Lender and their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment (and to become a Lender under the Credit Agreement) and to purchase
the Assigned Interest, (vii) it has provided any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee and (viii) it is a Non-Public Lender; and
(2) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement, the Assignor or any other Lender and their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the other Loan Documents are required
to be performed by it as a Lender.





--------------------------------------------------------------------------------

Exhibit 10.3


(e)    From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.Outstanding Term Loans. The parties hereto agree that the aggregate
outstanding principal amount of the Term Loans and the outstanding principal
amount of each Lender’s Term Loan, in each case as of the Effective Date and
after giving effect to the terms of this Amendment, including without limitation
Section 2, is as set forth on Annex A attached hereto.
4.Representations and Warranties. The Borrower hereby represents and warrants
that:
(a)Each of the representations and warranties contained in Article VI of the
Credit Agreement (other than Section 6.5(e) of the Credit Agreement) made by it
are true and correct in all material respects on and as of the date hereof with
the same effect as if made on and as of such date, except for any representation
and warranty made as of an earlier date, which representation and warranty is
true and correct in all material respects as of such earlier date; provided,
that if a representation and warranty is qualified as to materiality, the
materiality qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this representation.
(b)No Default or Event of Default has occurred and is continuing as of the date
hereof.
5.Effectiveness. This Amendment is a Loan Document and shall become effective
upon the execution and delivery hereof by the Borrower, the Administrative Agent
and the Lenders (including the New Lender) as well as the Assignor and the
Assignee (the date on which the conditions set forth in this Section 5 have been
satisfied, the “Effective Date”).
6.References; Effect. Upon the effectiveness hereof, each reference to the
Credit Agreement in the Credit Agreement or any other Loan Document shall mean
and be a reference to the Credit Agreement as modified hereby. Except as
specifically amended hereby, the Credit Agreement and the other Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed.
7.Counterparts. This Amendment may be executed in any number of counterparts
(and by the different parties hereto on separate counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
8.Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
9.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

















--------------------------------------------------------------------------------

Exhibit 10.3


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.
OWENS CORNING
By:
/s/Matthew Fortunak

Name: Matthew Fortunak
Title: VP, Treasurer
 
AGENTS AND LENDERS:


JPMORGAN CHASE BANK, N.A. as Administrative Agent and Lender


By:/s/James Shender
Name: James Shender
Title: Vice President


CITIBANK, N.A., as a Lender and as the Assignor


By:
/s/Michael Vondriska

Name: Michael Vondriska
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:/s/Kay Reedy
Name: Kay Reedy
Title: Managing Director


BANK OF AMERICA, N.a., as a Lender and as the Assignee


By:
/s/Carlos Morales

Name: Carlos Morales
Title: Director


Annex A


Outstanding Term Loans
as of the Effective Date of (and after giving effect to)
the Second Amendment to Term Loan Agreement


LENDER
OUTSTANDING TERM LOANS
JPMORGAN CHASE BANK, N.A.
$125,000,000
WELLS FARGO BANK, NATIONAL ASSOCIATION
$187,500,000
CITIBANK, N.A.
$93,750,000
BANK OF AMERICA, N.A.
$93,750,000
AGGREGATE OUTSTANDING TERM LOANS
$500,000,000






